          Case 7:18-cv-10204-VB Document 34 Filed 03/25/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  SAMUEL INDIG, MEIR KAHANA, and
  ROBERT KLEIN,

                                        Plaintiffs,
                                                           Case No.: 18-cv-10204 (VB)
                     -against-
                                                          NOTICE OF MOTION TO
  THE VILLAGE OF POMONA, BRETT                             AMEND COMPLAINT
  YAGEL, LOUIS ZUMMO, LEON HARRIS,
  and DORIS ULMAN,

                                     Defendants.


       PLEASE TAKE NOTICE THAT, upon the annexed declaration of Bradley J. Nash,

Esq., and the exhibits attached thereto, the accompanying memorandum of law, and all prior

proceeding had herein, Plaintiffs Samuel Indig, Meir Kahana, and Robert Klein, will move this

Court before the Honorable Vincent L. Briccetti at the Hon. Charles L. Brieant Jr. Federal

Building and United States Courthouse, 300 Quarropas Street, White Plains, NY 10601,

Courtroom 620, as soon as counsel may be heard, for an order pursuant to Federal Rule of Civil

Procedure 15(a)(2) granting Plaintiffs leave to file an Amended Complaint, and for such other

relief as this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE, that pursuant to Local Civil Rule 6.1, any

opposition to this motion shall be filed on or before April 8, 2019, and any reply shall be filed on

or before April 15, 2019.
        Case 7:18-cv-10204-VB Document 34 Filed 03/25/19 Page 2 of 2



Dated: March 25, 2019
       New York, New York

                                         Respectfully submitted,
                                         SCHLAM STONE & DOLAN LLP




                                         ____________________________
                                         Bradley J. Nash
                                         Samuel L. Butt
                                         26 Broadway
                                         New York, New York 10004
                                         Telephone No.: (212) 344-5400
                                         Fax No.: (212) 344-7677
                                         bnash@schlamstone.com
                                         sbutt@schlamstone.com

                                         Attorneys for Plaintiffs Samuel Indig,
                                         Meir Kahana, and Robert Klein




                                     2
